Citation Nr: 0636125	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-12 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, other than the wrists and right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to June 
1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the benefit 
sought on appeal.  The veteran perfected an appeal of that 
decision.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
degenerative joint disease (arthritis) of multiple joints 
other than the wrists and right ankle is not related to an 
in-service disease or injury.


CONCLUSION OF LAW

Degenerative joint disease (arthritis) of multiple joints 
other than the wrists and right ankle was not incurred in or 
aggravated by active service, nor may the arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence of a 
disease or injury in service or during the presumptive 
period; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. § 1131 (West 2002); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

Service connection for rheumatoid arthritis of the wrists and 
right ankle has been in effect since August 1984.  That grant 
of service connection was based on service medical records 
showing that the veteran was separated from service due to 
pain and swelling in the right ankle and wrists that was 
diagnosed at that time as rheumatoid arthritis.  He contends 
that the arthritis he had in service spread to other joints, 
including the neck, shoulders, elbows, low back, hips, and 
knees.  

The medical evidence shows that he has degenerative joint 
disease (arthritis) in the cervical and lumbar spine, both 
shoulders, both knees, and both hips.  His service medical 
records indicate that he was treated in 1957 for a complaint 
of back pain, and in May 1959 for complaints diagnosed as 
rheumatoid arthritis.  His claim is, therefore, supported by 
medical evidence of a current diagnosis of disability and 
evidence of a related in-service disease.  The evidence also 
shows, however, that the currently diagnosed degenerative 
joint disease is not related to the symptoms treated during 
service.  Hickson, 12 Vet. App. at 253.

Arthritis in joints other than the wrists and right ankle did 
not become manifest to a degree of 10 percent or more within 
a year of the veteran's separation from service.  
Consideration of the presumptive provisions applicable to 
chronic diseases does not, therefore, support a grant of 
service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran did not claim entitlement to VA compensation 
benefits until August 1984, more than 25 years following his 
separation from service.  He did not then report having 
received any treatment for arthritis since 1960.  Examination 
in December 1984 revealed pain with movement and/or crepitus 
in the right shoulder, the low back, and the hips, but X-ray 
studies showed no abnormalities in those joints.  X-rays in 
November 1990 showed minimal degenerative joint disease of 
the acromioclavicular joints of both shoulders; X-rays of the 
hips in May 1997 showed mild degenerative changes consistent 
with the veteran's age; and X-rays in April 2000 showed 
degenerative changes in the lumbar spine.

VA provided the veteran an orthopedic examination in May 2006 
for the purpose of obtaining an opinion on whether his 
current joint problems were related to the symptoms 
documented during service.  The examiner reviewed his medical 
records, including his service medical records, and 
summarized the relevant findings in the examination report.  
She found, based on review of the medical records and the 
results of an examination, that the current degenerative 
joint disease was not related to the symptoms treated during 
service.  There is no medical evidence to the contrary.  The 
veteran's assertion that his current joint complaints are 
related to the symptoms he had in service is not probative 
because, as a lay person, he is not competent to provide such 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds, therefore, that the preponderance 
of the probative evidence shows that the currently diagnosed 
degenerative joint disease in multiple joints other than the 
wrists and right ankle is not related to an in-service 
disease or injury.

If a chronic disease is shown during service so as to permit 
a finding of service connection, any subsequent manifestation 
of the same disease is service connected.  See 38 C.F.R. 
§ 3.303(b) (2006).  Rheumatoid arthritis is a chronic 
disease.  The medical evidence shows, however, that the 
currently diagnosed joint disease is not a manifestation of 
rheumatoid arthritis.  

Although a VA examination in November 1990 resulted in a 
diagnosis of rheumatoid arthritis, that diagnosis was not 
based on any diagnostic studies and did not include review of 
the veteran's medical records.  VA treatment records indicate 
that he reported having rheumatoid arthritis, but do not show 
that that diagnosis was clinically established.  He underwent 
a VA rheumatology examination in June 1999 for the expressed 
purpose of determining whether he had rheumatoid arthritis, 
and the rheumatologist found that his joint complaints were 
due to degenerative joint disease, not rheumatoid arthritis.  
The VA examiner in May 2006 also determined, based on review 
of the medical records and examination results, that the 
veteran's joint problems were due to degenerative joint 
disease, not rheumatoid arthritis.  The June 1999 and May 
2006 medical opinions were based on review of the veteran's 
medical records and the results of physical examinations and 
X-ray studies, and include analyses of the criteria for a 
diagnosis of rheumatoid arthritis.  For these reasons the 
June 1999 and May 2006 medical opinions are highly probative.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.").  The 
most probative medical evidence shows, therefore, that the 
veteran's current complaints are not a manifestation of 
rheumatoid arthritis.  

In summary, the evidence shows that the current complaints 
are not a manifestation of a chronic disease for which 
service connection has been established, and that the 
currently diagnosed joint disease is not related to an in-
service disease or injury.  The Board finds that the criteria 
for a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for arthritis of multiple 
joints, other than the wrists and right ankle.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) (the 
benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is not 
applicable if the Board has found that the preponderance of 
the evidence is against the claim).
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in February 2006.  In that notice the RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2006).

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to service connection has been 
denied, any question regarding the assigned rating or 
effective date is moot and any deficiency in the content of 
the notice is not prejudicial to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
service medical records, his VA treatment records, and a copy 
of his claims file from the Social Security Administration.  
The RO provided him VA medical examinations in June 1999 and 
May 2006, and obtained a medical opinion regarding the 
claimed nexus to military service.  All development requested 
in the Board's prior remands has been completed.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his claim; as such, all relevant data has been 
obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).


ORDER

The claim of entitlement to service connection for arthritis 
of multiple joints other than the wrists and right ankle is 
denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


